Citation Nr: 0400817	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  98-11 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder claimed as being due to an undiagnosed illness.  

2.  Entitlement to service connection for chills, night 
sweats, excessive thirst, weight loss, fatigue, and general 
feeling bad, claimed as being due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


REMAND

On June 19, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1)  Please contact the VA examiner who 
performed the April 2002 VA respiratory 
examination.  An examination of the 
veteran is not necessary.  Please have 
the VA examiner clarify the following:

2)  With respect to the veteran's claim 
for a lung/respiratory disorder, 
according to the April 2002 VA pulmonary 
function test report, the veteran was 
diagnosed with mild restrictive disease.  
According to the VA examiner's April 2002 
respiratory report, the veteran did not 
have lung disease.  It appears that the 
VA examiner wrote the report before the 
pulmonary function test was administered.  
This appears to conflict with the VA 
examiner's findings in his report.  
Please have the examiner clarify these 
findings.  

Furthermore, if the examiner determines 
that the veteran does have a 
lung/respiratory disease, please have him 
address the foregoing evidence and 
support the opinion by discussing medical 
principles as applied to specific medical 
evidence in this case, including whether 
it is "likely," "at least as likely as 
not," or "unlikely" that any current 
lung/respiratory disorder is due to an 
incident or disease during service or due 
to an undiagnosed illness related to 
service  ("As likely as not" does not 
mean "possible," but, rather, that the 
medical evidence both in favor of and 
against a causal relationship is so 
evenly balanced that, in the examiner's 
expert opinion, it is as medically sound 
to determine that there is a causal 
connection as it is to find against such 
a connection.)

3)  With respect to the veteran's claim 
for service connection for chills, night 
sweats, excessive thirst, weight loss, 
fatigue, and general feeling bad, claimed 
as being due to an undiagnosed illness, 
please have the same examiner clarify his 
conclusion in the April 2002 VA 
respiratory examination report that he 
feels these complaints are more likely 
than not symptoms associated with the 
veteran's service-connected post-
traumatic stress disorder.

Specifically, are these symptoms 
considered to be symptoms of the post-
traumatic stress disorder, or are they 
separate disorders that either (1) are a 
result of or proximately due to the post-
traumatic stress disorder (2) or, while 
not a result of or due to the service-
connected post-traumatic stress disorder, 
they are aggravated by post-traumatic 
stress disorder so as to result in 
additional disability.

4)  If it is not medically possible to 
make the foregoing findings, the examiner 
should state this and explain why.

5)  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





